Citation Nr: 0934201	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.

3.  Entitlement to service connection for renal failure 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The claimant served on active duty for training (ADT or 
ACDUTRA) from January 1978 to March 1978.  He was a member of 
the Georgia National Guard from October 1977 to January 1988, 
but no record verifying dates of specific reserve component 
service has been obtained.  This appeal initially came before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
Board remanded the appeal in May 2005.
 
The claimant requested a hearing before the Board.  The 
claimant did not appear for a Travel Board hearing scheduled 
in March 2005.  The claimant's request for a hearing before 
the Board is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record establishes that the claimant receives benefits 
from the Social Security Administration (SSA).  The record 
does not state when the claimant first applied for or began 
receiving SSA benefits.  No records of the claimant's reserve 
component service have been located, other than records of a 
1987 hospitalization at Fort Gordon, Georgia.  Therefore, it 
is the Board's opinion that every effort should be made to 
obtain alternative records which might assist the Veteran to 
establish his claim, including the SSA file and records.   

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  As noted in 
the Board's May 2005 Remand, active military, naval, or air 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Thus, when a claim is based on a period of reserve component 
service which would otherwise constitute ACDUTRA, evidence 
that the individual concerned died or became disabled during 
the period of ACDUTRA as a result of a disease or injury 
incurred or aggravated in the line of duty results in 
definition of the ACDUTRA as active service.  In the absence 
of such evidence, the period of ACDUTRA would not qualify as 
"active military, naval, or air service.  The claimant should 
be specifically advised of these provisions in a notice 
issued to him, although the Board's 2005 Remand includes this 
information.

The Board further notes that, although presumptions related 
to soundness or aggravation are not applicable to periods of 
ACDUTRA or INACDUTRA, a claimant is not foreclosed from 
establishing aggravation as a basis for service connection, 
if the evidence establishes aggravation without application 
of a presumption.  See Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

The claimant has indicated that he was disabled 
(hospitalized) during a period of reserve component service 
as a result of his diabetes mellitus.  Unfortunately, the 
claimant has not identified the date of such hospitalization, 
although he has indicated that he was hospitalized at "Fort 
Gordon."  The 1987 records from Fort Gordon reflect that 
diabetes for which the claimant was hospitalized in 1987 had 
been present for several years, so those records establish 
that diabetes mellitus was not "incurred" during that 
period of reserve service.  The 1987 records obtained do not, 
however, indicate whether diabetes might have been incurred 
during a prior period of ACDUTRA.  Moreover, the records do 
not provide any opinion as to whether the claimant's reserve 
service aggravated, that is, permanently worsened, 
preexisting diabetes.  

No records of the claimant's medical treatment during his 
enlistment in the National Guard, including during ACDUTRA or 
in connection with any period of service, other than a 1987 
summary of hospitalization.  (See Memorandum of 
Unavailability, July 2009).  However, the state has not been 
asked to determine where the records were sent, if the state 
no longer has the claimant's records, and has not been 
specifically asked to search for administrative records.  
Records of an administrative nature would, perhaps, at least 
establish what dates the claimant performed National Guard 
service.  

The claimant should be afforded an opportunity to identify 
any alternative records which might be relevant to establish 
that diabetes mellitus was incurred during a period of 
performance of reserve component service.  

Additionally, after all development required on Remand has 
been conducted, medical opinion should be obtained as to 
whether the claimant became disabled during a period of 
ACDUTRA as a result of a claimed disease or injury which was 
incurred or aggravated in the line of duty.   

The Board regrets the further delay in this case which will 
be engendered by this Remand.  The claimant can speed up the 
progress of the Remand by identifying speedily and accurately 
any non-VA post-service clinical records he wants VA to 
review in connection with the claims on appeal, by responding 
to notices from the RO, and by reporting for scheduled VA 
examinations.

Accordingly, the case is REMANDED for the following action:

1.  The claimant should be provided with 
notice of the definitions of active duty, 
active duty for training, and inactive 
duty for training.  38 U.S.C.A. § 101(21), 
(22), (23), (24).  He should be advised of 
the criteria for service connection and 
for secondary service connection, 
including on the basis of aggravation.  
38 C.F.R. §§ 3.303, 3.306, 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  In 
particular, the claimant should be 
specifically advised that service 
connection is not authorized for disorders 
which arise during a period of enlistment 
in a reserve component, except where the 
disorder is incurred during a period of 
performance of ACDUTRA during which the 
claimant was disabled from a disease or 
injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(22).  

2.  Request that SSA search for the 
claimant's records, to include 
administrative records which reflect when 
the Veteran first sought SSA benefits, 
when SSA benefits were granted, and when 
evaluations for continuation of SSA 
benefits were conducted, if any, to 
include a request for any clinical records 
associated with each application for SSA 
benefits.

3.  The claimant should be afforded 
another opportunity to identify any 
facility from which records of treatment 
of a disorder incurred or aggravated 
during a period of performance of reserve 
component duty might be available.  

The claimant should be advised of the 
types of alternative evidence which might 
assist him to substantiate the dates of 
and his attendance at summer camp or other 
reserve component service during which he 
contends that diabetes, hypertension, or 
renal failure had its onset, including, 
but not limited to, statements from 
employers, employment records reflecting 
time lost from or away from work and the 
reason for loss of time or excused absence 
from work, statements from former fellow 
reserve component members, or others who 
may have observed onset of a claimed 
disease, and the like.

4.  The claimant should be informed of his 
duty to assist with the processing of his 
claim by providing a copy of all personnel 
records in his possession that document 
active duty and active duty for training, 
including copies of orders, pay 
statements, etc., and all service medical 
records in his possession.

5.  Contact the Adjutant General of 
Georgia,  
    Georgia Department of Defense 
    P.O. Box 1970 
    Marietta, GA 30061-0965, 
again.  Ask that research be conducted to 
determine where the claimant's record(s) 
is/are located, since the Georgia National 
Guard has been unable to locate any 
record(s).  If no records are located, and 
there is no documentation as to where the 
claimant's records are now located, ask 
for administrative records for the 
claimant.  If no administrative records 
are located, a statement as to where the 
claimant's administrative records are 
located should be provided.  

Alternatively, contact the Office of 
Military Casualties, Awards and 
Retirements, Georgia Department of 
Defense, 935 E. Confederate Ave., Atlanta, 
GA 30316.  The website for the Georgia 
Depart of Defense indicates that this 
resource has records of retirement.  
Request the same information, including 
administrative records for the claimant.  

If no other records documenting the 
periods during which the Veteran performed 
ACDUTRA, INACDUTRA, or other paid Georgia 
National Guard service are located, 
request that the Defense Finance and 
Accounting Service (DFAS) provide records 
of the claimant's pay.  Provide DFAS with 
a copy of the Veteran's NGB Form 22, 
reflecting separation in January 1988.  If 
DFAS has no records for the claimant, ask 
DFAS to suggest where records of the 
claimant's pay for reserve component 
service might be located.  

6.  The RO should summarize the verified 
periods of ACDUTRA and INACDUTRA for the 
examiner.

7.  Schedule the claimant for an 
examination.  All indicated tests should 
be conducted and a complete copy of this 
remand as well as the claims file must be 
made available to the examiner for review 
and comment.  The examiner should discuss 
review of relevant records, including all 
available records of the onset of 
diabetes, hypertension, or renal failure.  

The examiner should provide an opinion as 
to the date of onset of diabetes, 
hypertension, and renal failure.  

The examiner should offer an opinion, with 
complete rationale, as to whether it is as 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that diabetes mellitus had its onset 
during a period of verified reserve duty 
and was disabling, or was incurred during 
a period of verified reserve duty and was 
disabling, or was aggravated during or as 
a result of a period of verified reserve 
duty, as based on the list of verified 
period of reserve duty provided by the RO.  

The examiner should also opine as to 
whether it is as least as likely as not 
(i.e., probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that hypertension had its 
onset during a period of verified reserve 
duty and was disabling, or that 
hypertension was incurred during a period 
of verified reserve duty and was 
disabling, or was aggravated during or as 
a result of a period of verified reserve 
duty, as based on the list of verified 
period of reserve duty provided by the RO.  

Finally, the examiner should provide an 
opinion as to whether it is as least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
renal failure had its onset during a 
period of verified reserve duty and was 
disabling, or whether renal failure was 
incurred during a period of verified 
reserve duty and was disabling, or was 
aggravated during or as a result of a 
period of verified reserve duty, as based 
on the list of verified period of reserve 
duty provided by the RO.  

8.  Review the information provided to the 
claimant to assure that the claimant has 
been advised of the definitions applicable 
to claims for service connection related 
to reserve component service, including 
38 U.S.C.A. § 101(21), (22), (23), and 
(24), and all theories of entitlement to 
service connection for each disorder, to 
include aggravation.  Readjudicate the 
issues on appeal.  Consider the claims 
under each available theory for service 
connection (direct and secondary) 
including due to causation and/or 
aggravation.  If any claim remains denied, 
provide the appellant and his 
representative with a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




